UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB R Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007 OR £ Transition report under Section 13 or 15(d) of the Exchange Act. For the transition period from to Commission file number: 0001326205 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-2760393 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £Accelerated Filer £Non-Accelerated Filer R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). R Yes £ No Indicate the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date: As ofOctober 15, 2007, the company had 13,974,500 shares outstanding. Transitional Small Business Disclosure Format (Check one): £ YesR No Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis and Plan of Operations 11 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Certification Certification Certification Certification Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements India Globalization Capital, Inc. (a development stage company) CONDENSED BALANCE SHEET September 30, 2007 March 31, 2007 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 258,628 $ 1,169,422 Investments held in Trust Fund 67,091,690 66,104,275 Interest Receivable - Convertible Debenture 157,479 37,479 Convertible debenture in MBL 3,000,000 3,000,000 Prepaid expenses and other current assets 21,766 74,197 Total Current Assets 70,529,563 70,385,373 Deposit to CWEL 250,000 - Deferred acquisition costs 252,167 158,739 Deferred tax assets – Federal and State, net of valuation allowance 625,640 142,652 Total Assets $ 71,657,370 $ 70,686,764 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accrued expenses $ 458,098 $ 237,286 Notes payable to stockholders 545,000 870,000 Taxes payable 449,434 296,842 Deferred trust interest 209,638 32,526 Note Payable to Oliveira Capital, LLC 2,491,985 1,794,226 Due to Underwriters 1,769,400 1,769,400 Total current liabilities 5,923,555 5,000,280 Common stock subject to possible conversion, 2,259,770 at conversion value (Note A) 12,762,785 12,762,785 COMMITMENTS AND CONTINGENCY STOCKHOLDERS’ EQUITY Preferred stock $.0001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock — $.0001 par value; 75,000,000 shares authorized; issued and outstanding 13,974,500 (including 2,259,770 shares subject to possible conversion) 1,397 1,397 Additional paid-in capital 51,848,145 51,848,145 Income accumulated during the development stage 1,121,488 1,074,157 Total stockholders’ equity 52,971,030 52,923,699 Total liabilities and stockholders’ equity $ 71,657,370 $ 70,686,764 See notes to unaudited condensed financial statements. 1 Table of Contents India Globalization Capital, Inc. (a development stage company) UNAUDITED CONDENSED STATEMENT OF INCOME April 29, 2005 Three Months Three Months Six Months Six Months (Date of Inception) Ended September 30 Ended September 30 Ended September 30 Ended September 30 Through September 30, 2007 2006 2007 2006 2007 Legal and formation, travel and other start up costs $ (204,684 ) $ (157,556 ) $ (384,528 ) $ (277,869 ) $ (1,217,758 ) Compensation expense - - - (535,741 ) Interest expense (381,722 ) (9,200 ) (841,600 ) (17,500 ) (951,016 ) Interest income 603,145 796,323 1, 298,063 1,580,124 4,680,465 Income before income taxes 16,739 629,567 71,935 1,284,755 1,975,950 Provision for income taxes, net 5,691 214,800 24,604 437,600 854,462 Net income $ 11,048 $ 414,767 $ 47,331 $ 847,155 $ 1,121,488 Net income per share: basic and diluted $ 0.00 $ 0.03 $ 0.00 $ 0.06 Weighted average number of shares outstanding-basic and diluted 13,974,500 13,974,500 13,974,500 13,974,500 See notes to unaudited condensed financial statements. 2 Table of Contents India Globalization Capital, Inc. (a development stage company) CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY Earnings (Deficit) Accumulated Additional during the Total Common Stock Paid-in Development Stockholders’ Shares Amount Capital Stage Equity Issuance of common stock to Founders at $.01 per share (1,750,000 shares on May 5, 2005 and 750,000 shares on June 20, 2005) 2,500,000 $ 250 $ 24,750 $ - $ 25,000 Surrendered shares (on September 7, 2005 and February 5, 2006 of 62,500 and 137,500 respectively) (200,000 ) (20 ) 20 - - Issuance of common stock to Founders at $.01 per share on February 5, 2006 200,000 20 537,721 - 537,741 Issue of 170,000 units in a private placement 170,000 17 1,019,983 - 1,020,000 Issue of 11,304,500 units, net of underwriters’ discount and offering expenses (including 2,259,770 shares subject to possible conversion) and $100 from underwriters option 11,304,500 1,130 61,793,456 - 61,794,586 Proceeds subject to possible conversion of shares - - (12,762,785 ) - (12,762,785 ) Net loss for the period - - - (443,840 ) $ (443,840 ) Balance at March 31, 2006 13,974,500 1,397 50,613,145 (443,840 ) 50,170,702 Fair value of 425,000 warrants issued to Oliveira Capital, LLC - - 1,235,000 - 1,235,000 Net Income - - - 1,517,997 1,517,997 Balance at March 31,2007 13,974,500 1,397 51,848,145 1,074,157 52,923,699 Unaudited: Net income for the six months ended September 30, 2007 - - - 47,331 47,331 Balance at September 30, 2007 13,974,500 $ 1,397 $ 51,848,145 $ 1,121,488 $ 52,971,030 See notes to unaudited condensed financial statements. 3 Table of Contents India Globalization Capital, Inc. (a development stage company) UNAUDITED CONDENSED STATEMENT OF CASH FLOWS April 29, 2005 (Date of Inception) Six Months ended Six Months ended through September 30, 2007 September 30, 2006 September 30, 2007 Cash flows from operating activities: Net income $ 47,331 $ 847,155 $ 1,121,488 Adjustment to reconcile net income (loss) to net cash used in operating activities: Interest earned on Treasury Bills (1,342,086 ) (1,545,132 ) (4,643,877 ) Non-cash compensation expense - - 535,741 Deferred taxes (482,988 ) (46,400 ) (625,640 ) Amortization of debt discount on Oliveira debt 697,759 - 726,985 Changes in: Prepaid expenses and other current assets 52,431 42,656 (21,766 ) Interest receivable - convertible debenture (120,000 ) - (157,479 ) Deferred interest liability 177,112 - 209,638 Accrued expenses 245,812 (192,760 ) 418,098 Taxes payable 152,592 484,000 449,434 Net cash used in operating activities (572,037 ) (410,481 ) (1,987,378 ) Cash flows from investing activities: Purchase of treasury bills (199,725,789 ) (393,686,250 ) (1,053,495,803 ) Maturity of treasury bills 200,079,157 395,112,851 991,048,488 Decrease (increase) in cash held in trust 1,304 172,567 (497 ) Purchase of convertible debenture - - (3,000,000 ) Deposit to CWEL (250,000 ) - (250,000 ) Payment of deferred acquisition costs (118,429 ) - (212,168 ) Net cash (used in) provided by investing activities (13,757 ) 1,599,168 (65,909,980 ) Cash flows from financing activities: Issuance of common stock to Founders - - 27,000 Payments of offering costs - - (4,263,114 ) Proceeds from notes payable to stockholders 275,000 - 1,145,000 Proceeds from notes payable to stockholders (600,000 ) - (600,000 ) Proceeds from issuance of underwriters option - - 100 Gross proceeds from initial public offering - - 67,827,000 Proceeds from private placement - - 1,020,000 Proceeds from note payable to Oliveira Capital, LLC - - 3,000,000 Net cash (used in) provided by financing activities (325,000 ) - 68,155,986 Net (decrease) increase in cash and cash equivalent (910,794 ) 1,188,687 258,628 Cash and cash equivalent at the beginning of the period 1,169,422 2,210 - Cash and cash equivalent at the end of the period $ 258,628 $ 1,190,897 $ 258,628 Supplemental schedule of non cash financing activities: Accrual of deferred underwriters’ fees - - $ 1,769,400 Accrual of deferred acquisition costs $ 40,000 $ - $ 40,000 Supplemental disclosure of cash flow information: - - Issuance of warrants in connection with Oliveira Debt - - $ 1,235,000 See notes to unaudited condensed financial statements. 4 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. (a development stage company) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE A — BASIS OF PRESENTATION The financial statements at September 30, 2007 andfor the three and six months ended September 30, 2007 and 2006, and the period from April 29, 2005 (date of inception) to September 30, 2007 are un-audited and include the accounts of India Globalization Capital, Inc. (a corporation in the development stage) (the “Company”, or “IGC”). In the opinion of management, all adjustments (consisting of normal accruals) have been made that are necessary to present fairly the financial position of the Company as of September 30, 2007 and the results of its operation and cash flows for the three and six months ended September 30, 2007 and 2006 and the period from April 29, 2005 (date of inception) to September 30, 2007. Operating results for the interim periods presented are not necessarily indicative of the results to be expected for a full year. The statements and related notes have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission applicable to interim financial statements. Accordingly, certain information and footnotes disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the financial statements that were included in the Company’s Annual Report on Form 10-KSB for the year ended March 31, 2007. The March31,2007 balance sheet and the statement of stockholders’ equity through March 31, 2007 have been derived from these audited financial statements. The Company adopted FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes,” an interpretation of FASB Statement No.109 (“FIN 48”) on April 1, 2007.FIN 48 clarifies the criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. A tax benefit from an uncertain position may be recognized only if it is “more likely than not” that the position is sustainable based on its technical merits. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.In May 2007, the FASB issued Staff Position, FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1) which provides guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 was effective with the initial adoption of FIN 48. The adoption of FIN 48 or FSP FIN 48-1 did not have a material effect on the Company’s financial condition or results of operations. Management does not believe that any other recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. NOTE B — ORGANIZATION AND BUSINESS OPERATIONS The Company was incorporated in Maryland on April 29, 2005. The Company was formed to serve as a vehicle for the acquisition of an operating business in an unspecified industry located in India through a merger, capital stock exchange, asset acquisition or other similar business combination. The Company has neither engaged in any operations nor generated significant revenue to date. The Company is considered to be in the development stage and is subject to the risks associated with activities of development stage companies. The registration statement for the Company’s initial public offering (the “Public Offering”) (as described in Note C) was declared effective March 2, 2006. The Company consummated the Public Offering including the over allotment option on March 8, 2006, and preceding the consummation of the Public Offering on March 2, 2006 certain of the officers and directors of the Company purchased an aggregate of 170,000 units (the “Units”)from the Company in a private placement (the “Private Placement”). The Units sold in the Private Placement were identical to the 11,304,500 Units sold in the Public Offering, but the purchasers in the Private Placement have waived their rights to conversion and receipt of the distribution on liquidation in the event the Company does not complete a business combination (as described below). The Company received net proceeds from the Private Placement and the Public Offering of approximately $62,815,000 (Note C). 5 Table of Contents The Company’s management has broad discretion with respect to the specific application of the net proceeds of the Private Placement and the Public Offering (together, the “Offering”) although substantially all of the net proceeds of the Offering are intended to be generally applied toward acquiring one or more operating businesses in an unspecified industry located in India (“Business Combination”), which may not constitute a business combination for accounting purposes.Furthermore, there is no assurance that the Company will be able to effect a Business Combination. Upon the closing of the Public Offering, approximately ninety-seven percent (97%) of the gross proceeds of the Public Offering are being held in a trust account (“Trust Fund”) and invested in government securities until the earlier of (i) the consummation of its first Business Combination or (ii) the distribution of the Trust Fund as described below. The remaining proceeds, along with interest earned on the Trust Fund, may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses. The Company, after signing a definitive agreement for the acquisition of a target business, will submit such transaction for stockholder approval. In the event that holders of 50% or more of the shares of common stock issued in the Public Offering vote against the Business Combination or the holders of 20% or more of the shares of common stock issued in the Public Offering elect to exercise their conversion rights, the Business Combination will not be consummated. However, the persons who were stockholders prior to the Public Offering (the “Founding Stockholders”) will not participate in any liquidation distribution with respect to any shares of the common stock acquired in connection with or following the Public Offering (Note C). Pursuant to the terms of our Public Offering, in the event that the Company does not consummate a Business Combination within 18 months from the date of the consummation of the Public Offering, or 24 months from the consummation of the Public Offering if certain extension criteria have been satisfied (the “Acquisition Period”), the proceeds held in the Trust Fund will be distributed to the Company’s public stockholders, excluding the Founding Stockholders to the extent of their initial stock holdings. In the event of such distribution, it is likely that the per share value of the residual assets remaining available for distribution (including Trust Fund assets) will be less than the initial public offering price per share in the Public Offering (assuming no value is attributed to the warrants contained in the Units offered in the Public Offering discussed in Note C). The Company has satisfied the extension criteria and, therefore, the Acquisition Period expires on March 8,2008.There is no assurance that the Company will be able to successfully effect a Business Combination during this period. This factor raises substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements are prepared assuming the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In the event of such distribution, it is likely that the per share value of the residual assets remaining available for distribution (including Trust Fund assets) will be less than the initial public offering price per share in the Public Offering (assuming no value is attributed to the warrants contained in the Units offered in the Public Offering discussed in Note C). NOTE C — INITIAL PUBLIC OFFERING On March 8, 2006, the Company sold 11,304,500 Units in the Public Offering. Each Unit consists of one share of the Company’s common stock, $.0001 par value, and two redeemable common stock purchase warrants (“Warrants”). Each Warrant entitles the holder to purchase from the Company one share of common stock at an exercise price of $5.00 commencing the later of the completion of a Business Combination or one year from the effective date of the Public Offering and expiring five years from the effective date of the Public Offering. The Warrants become redeemable, at a price of $6.25 per Warrant, only in the event that the last sale price of the common stock is at least $8.50 per share for any 20 trading-days within a 30-trading day period ending on the third day prior to the date on which notice of redemption is given. In connection with the Public Offering, the Company paid the underwriters in the Public Offering (collectively, the “Underwriter”) an underwriting discount of approximately 5% of the gross proceeds of the Public Offering ($3,391,350). In addition, a non-accountable expense allowance of 3% of the gross proceeds of the Public Offering, excluding the over-allotment option, is due to the Underwriter, who has agreed to deposit the non-accountable expense allowance ($1,769,400) into the Trust Fund until the earlier of the completion of a Business Combination or the liquidation of the Trust Fund. The Underwriter has further agreed to forfeit any rights to or claims against such proceeds unless the Company successfully completes a Business Combination. The Warrants separated from the Units and began to trade on April 13, 2006. After separation, each Warrant entitles the holder to purchase from the Company one share of common stock at an exercise price of $5.00 commencing on the later of (a) one year from the effective date of the Public Offering or (b) the earlier of the completion of a Business Combination with a target business or the liquidation of the Trust Fund and expiring five years from the date of the Public Offering. The Company has a right to redeem the Warrants, provided the common stock has traded at a closing price of at least $8.50 per share for any 20 trading days within a 30 trading day period ending on the third business day prior to the date on which notice of redemption is given. If the Company redeems the Warrants, either the holder will have to exercise the Warrants by purchasing the common stock from the Company for $5.00 or the Warrants will expire. 6 Table of Contents The Underwriter’s over-allotment option of 1,474,500 Units was exercised, and the 11,304,500 Units sold at the closing of the Public Offering include the over-allotment. In connection with the Public Offering, the Company issued an option, for $100, to the Underwriter to purchase 500,000 Units at an exercise price of $7.50 per Unit, exercisable the later of March 2, 2007 or the consummation of a Business Combination. The Company has accounted for the fair value of the option, inclusive of the receipt of the $100 cash payment, as an expense of the Public Offering resulting in a charge directly to stockholders’ equity. The Company estimated, using the Black-Scholes method, the fair value of the option granted to the Underwriter as of the date of grant was approximately $756,200 using the following assumptions: (1) expected volatility of 30.1%, (2) risk-free interest rate of 3.9% and (3) expected life of five years. The estimated volatility was based on a basket of Indian companies that trade in the United States or the United Kingdom.The option may be exercised for cash or on a “cashless” basis, at the holder’s option, such that the holder may use the appreciated value of the option (the difference between the exercise prices of the option and the underlying Warrants and the market price of the Units and underlying securities) to exercise the option without the payment of any cash. The Warrants underlying such Units are exercisable at $6.25 per share. NOTE D — INVESTMENTS HELD IN TRUST FUND Investments held in the Trust Fund consist of Treasury Bills and money market funds. The Treasury Bills have been accounted for as trading securities and recorded at their fair market value. The excess of market value over cost is included in interest income in the accompanying statement of operations.Investments held in the Trust Fundas of September 30 and March 31, 2007 include the following: September 30, 2007 (Unaudited) March 31, 2007 (Audited) Investment held for the benefit of the Company $ 63,845,850 $ 63,845,850 Investment held for the benefit of the Underwriter 1,769,400 1,769,400 Investment earnings (available to fund Company expenses up to a maximum of$2,150,000, net of taxes)(1) 1,476,440 489,025 $ 67,091,690 $ 66,104,275 (1) Through March 31, 2007, the Company has transferred approximately $2,150,000 of investment earnings (the maximum amount permitted pursuant to the terms of the Public Offering) from the Trust Fund into its operating account. NOTE E — NOTES PAYABLE TO STOCKHOLDERS The founding stockholders (the “Founders”) made three unsecured loans to the Company totaling $870,000 that came due on March 31, 2007. The notes all bore interest at 4% per annum. On April 6, 2007, $100,000 of the $870,000 in loans was repaid. One of the Founders made available a line of credit for $100,000 by personally guaranteeing the line. Also on April 6, 2007, the loan of $720,000 made byone of the Founders was partially repaid.The Company paid the founding stockholder $500,000 plus accrued interest, cancelled the note for $720,000 and issuedthe Founder a new note for $220,000. The remaining $50,000 not yet paid will be repaid on the earlier of March 31, 2008 or the consummation of a Business Combination.On May 8, 2007, the same Founder loaned the Company an additional $275,000. We issued him a new note for $275,000. The rights under the two new notes are similar to those set out in the original Founder’s notes. The new notes are payable on the earlier of March 31, 2008 or the consummation of a Business Combination.The notes bear interest at 8% per annum. Due to the short-term nature of the notes, the fair value of the notes approximates their carrying amount. Interest expense of approximately $10,400 and $18,710 has been included in the statement of operations for the three and six months ended September 30, 2007, respectively and $9,200 and $17,500 has been included in the statement of operations for the three and six month periods ended September30, 2006, respectively, and $59,910 for the period from inception to September 30, 2007 relating to these notes. 7 Table of Contents NOTE F — RELATED PARTY TRANSACTION The Company does not pay its founding executive officers or directors a salary or any other compensation currently.However, the Company has agreed to pay SJS Associates $5,000 a month until the consummation of a Business Combination. SJS Associates is a privately held company wholly owned by Mr. John Selvaraj, our current Treasurer. The monthly fees are paid for services rendered by John Selvaraj to the Company. From inception to September 30, 2007, $45,000 was paid to SJS Associates for Mr. Selvaraj’s services. The Company has agreed to pay Integrated Global Network, LLC (“IGN, LLC”), an affiliate of our Chairman and Chief Executive Officer, Mr. Mukunda, an administrative fee of $4,000 per month for office space and general and administrative services from the closing of the Public Offering through the date of a Business Combination.From inception to September 30, 2007, approximately $72,000 was paid to IGN, LLC. The Company uses the services of Economic Law Practice (ELP), a law firm in India.A memberof our Board Directors is a Partner with ELP.
